Gregory, C. J.,
dissenting.—I cannot concur in tbe opinion of tbe majority of tbe judges in tbe case at bar. Taking the transaction as it occurred, I think it clear that tbe transfer of tbe stock to Baker was in law and in fact a pledge to tbe bank; that Baker acted, not as an indifferent third party, but in bis official character, as cashier and agent of tbe bank, and was under its control, and that, therefore, every act of bis with reference to tbe indebtedness of Carpenter $ Co., and the stock pledged, was tbe act of tbe bank itself, and that tbe sale of tbe stock by Baker to Reitz was a sale by tbe bank to itself.
It is one of tbe most important official duties of a cashier, one which is discharged habitually and daily by every cashier, to collect debts due to tbe bank, and secure such debts as are not paid promptly. In taking securities it is a common practice to use tbe name of tbe .cashier, and, in tbe absence of evidence to the contrary, whatever is done by a cashier, in bis own name or otherwise, in relation to the-ordinary business of tbe bank, and for its benefit, will be deemed tbe act of tbe bank itself, so far at least as third persons are concerned, and especially when, as in *115this instance, the bank is the only party having a beneficial interest in the transaction.
C. Baker, for appellant.
J. G. Jones and C. JDenby, for appellee.
In The Mechanics’ Bank, &c., v. The Bank of Columbia, 5 Wheat 826, the check sued on was drawn by William Patón, jr., in his own name. He was no where in the instrument described as the cashier of the bank. The court held that the acts of agents do not derive their validity from professing on their face to have been done in the exercise of their agency, but that the liability of the principal depends upon these facts: 1. That the act was done in the exercise of, and 2. Within the limits of, the delegated power.
In the case at bar the order on Jewell was made payable to Baker as cashier of the hank, and it is so recited in the agreement, in which it is stipulated that the stock is held in trust by Baker for the benefit of the bank, as a security for the payment of the order. The character of this transaction is not, upon the face of the instrument, left doubtful, hut it is apparent that the agreement is with the bank and not with Baker.
I think the court below committed no error.